DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-5, 9-14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication 2009/0061319) in view of Jung (U.S. Patent Publication 2016/0064731).
Regarding claims 1, 3, 16 and 22, Kim discloses a silicon thin film anode comprising a collector, an anode active material layer formed on the collector, and one 
Kim fails to disclose that the anode active material layer comprises a composite material that comprises 0 to 95% by weight of a hard carbon matrix phase and 0 to 99 wt% of the electrochemically active material particles that are distributed within the 
Jung discloses an anode active material for a secondary battery comprising: a carbon silicon composite comprising a silicon carbon polymer carbonized matrix dispersed in a first carbon body, wherein the carbon of the matrix and the first carbon body can both be made from hard carbon (Paragraphs 0027, 0039, 0056), as recited in claim 1 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used the annealing technique of Kim on the composite material of Jung because Kim teaches that the stabilization layer that is formed between the current collector and silicon material prevents volume change issues from the silicon particles and Jung teaches that the carbon matrix prevents the volume change of the silicon particles, which then improves the cycle properties of the battery.  Thus, the combination of the two would improve the cycle properties even more.  It also would have been obvious to one of ordinary skill in the art that if the technique of Kim was used on the composite material of Jung, this would result in metal silicide particles being formed from the reaction between the metal current collector/buffer layer and the silicon particles of the composite material rather than a metal silicide layer.
4.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Publication 2009/0061319) in view of Jung (U.S. Patent Publication 2016/0064731) as applied to claims 1-5, 9-14 and 16-24 above, and further in view of Iwama (U.S. Patent Publication 2010/0233534).

Kim and Jung fail to disclose that the current collector has a surface roughness from 3 microns to 25 microns.
Iwama discloses an anode for a secondary battery comprising a current collector having a surface roughness Rz of 2.5 to 8.5 microns, and a silicon active material on the current collector (Paragraphs 0037, 0039, 0061), as recited in claims 6-8 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a current collector having a surface roughness between 3 and 25 microns in the anode of Kim because Iwama teaches that a higher surface roughness allows for the expanding and contracting of the silicon material and improves cycle characteristics of the battery.
Response to Arguments
5.	Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. 
	Applicants argue that the cited art fails to disclose metal silicide particles surrounded by the composite material because Kim teaches an interface stabilizing layer rather than particles.  Applicants also argue that having particles instead of a layer would create no “interface stabilization.”  To better explain the combination of Kim and Jung, the technique of Kim of annealing the current collector and silicon layer to form a stabilizing layer could be used in the electrode of Jung to improve the adhesion and stabilization of the silicon particles, instead of explaining it the other way around.  Jung teaches that the carbon matrix around the silicon particles prevents a large change in 
	Applicants also argue that Iwama fails to overcome the deficiencies of Kim and Jung.  As discussed above, the combination of Kim and Jung teach every limitation of claim 1 of the present invention.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND

Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722